  Case 14-07134         Doc 37     Filed 10/02/18 Entered 10/02/18 11:09:39              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-07134
         Eletha Gal Evans

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2014.

         2) The plan was confirmed on 05/19/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/28/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-07134       Doc 37       Filed 10/02/18 Entered 10/02/18 11:09:39                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $134,645.45
       Less amount refunded to debtor                       $11,788.19

NET RECEIPTS:                                                                                $122,857.26


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $5,230.89
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $8,230.89

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured     21,584.00            NA              NA            0.00        0.00
CHASE                           Unsecured      3,365.00            NA              NA            0.00        0.00
CHASE                           Unsecured      3,354.00            NA              NA            0.00        0.00
CHASE                           Unsecured      2,696.00            NA              NA            0.00        0.00
CITIBANK                        Secured             0.00    18,217.34        18,000.00     18,000.00         0.00
CITIBANK                        Secured      131,330.00    127,950.84       146,168.18           0.00        0.00
CITIBANK USA                    Unsecured         835.00           NA              NA            0.00        0.00
Comenity Bank                   Unsecured         267.00           NA              NA            0.00        0.00
DISCOVER BANK                   Unsecured     14,807.00     14,823.00        14,823.00     14,823.00         0.00
INTERNAL REVENUE SERVICE        Unsecured            NA         361.36          361.36        361.36         0.00
INTERNAL REVENUE SERVICE        Priority          900.00         62.37           62.37          62.37        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA       9,899.40        9,899.40      9,899.40         0.00
LVNV FUNDING                    Unsecured            NA         421.29          421.29        421.29         0.00
MOHELA                          Unsecured     28,426.00     30,170.54        30,170.54     30,170.54         0.00
PRA RECEIVABLES MGMT            Unsecured         504.00        504.01          504.01        504.01         0.00
QUANTUM3 GROUP LLC              Unsecured            NA         272.72          272.72        272.72         0.00
QUANTUM3 GROUP LLC              Unsecured         863.00        863.55          863.55        863.55         0.00
QUANTUM3 GROUP LLC              Unsecured         895.00        913.30          913.30        913.30         0.00
QUANTUM3 GROUP LLC              Unsecured         558.00        604.44          604.44        604.44         0.00
QUANTUM3 GROUP LLC              Unsecured      6,936.00       7,249.36        7,249.36      7,249.36         0.00
SEARS CBSD                      Unsecured      1,953.00            NA              NA            0.00        0.00
TOYOTA MOTOR CREDIT             Unsecured     12,577.00            NA              NA            0.00        0.00
TOYOTA MOTOR CREDIT             Secured       14,525.00     27,260.07        27,260.07     27,260.07    3,220.96




UST Form 101-13-FR-S (09/01/2009)
  Case 14-07134         Doc 37      Filed 10/02/18 Entered 10/02/18 11:09:39                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $146,168.18             $0.00              $0.00
       Mortgage Arrearage                                $18,000.00        $18,000.00              $0.00
       Debt Secured by Vehicle                           $27,260.07        $27,260.07          $3,220.96
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $191,428.25        $45,260.07          $3,220.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                    $62.37            $62.37              $0.00
 TOTAL PRIORITY:                                              $62.37            $62.37              $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,082.97        $66,082.97               $0.00


Disbursements:

         Expenses of Administration                            $8,230.89
         Disbursements to Creditors                          $114,626.37

TOTAL DISBURSEMENTS :                                                                     $122,857.26


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
